Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Application Status
This application is a 371 of PCT/JP2016/082031, filed on 10/28/2016.
Claims 1-19 are currently pending in the instant application.
In response to a previous Office action, a Non-Final Rejection Office action (mailed on 11/18/2020), Applicants filed a response, a new IDS, and an amendment on 03/18/2021 is acknowledged. Claims 6-19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The Examiner is also acknowledging the filing of a Terminal Disclaimer (TD) against US patent 10415071 on 03/18/2021, and the TD has been considered and approved.
Claims 1-5 are present for examination.
Applicants' arguments filed on 03/18/2021, have been fully considered and are deemed persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

New-Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/08/2021 is acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner. The signed copy of IDS is enclosed herewith.
New-Claim Rejections – AIA  35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

According to MPEP 2143: 
“Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield
predictable results;
(B)    Simple substitution of one known element for another to obtain predictable
results;
(C)    Use of known technique to improve similar devices (methods, or products)
in the same way;
(D)    Applying a known technique to a known device (method, or product) ready
for improvement to yield predictable results;
(E)    “ Obvious to try ”  –  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in
either the same field or a different one based on design incentives or other market
forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art
reference teachings to arrive at the claimed invention.
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.”

Claims 1-5 are rejected under 35 U.S.C. 103(a) before the effective filing date as being unpatentable over CN102827891 A (Method for preparing steviol by carrying out catalytic hydrolysis on stevioside by the beta-glucosidase., publication 12/19/2012, in Chinese, see IDS, and also machine translated CN102827891 A) in view of GenBank Accession No. XP_001816831.1, beta-glucosidase A (Aspergillus oryzae RIB40); created 03 March, 2011, see recently IDS filed on 01/18/2021).
Regarding claim 1-2, 4 and 5, CN102827891, teaches a method for preparing steviol by carrying out catalytic hydrolysis on stevioside by beta-glucosidase enzyme as claimed, wherein the hydrolysis of beta-1,2-glucoside bond is the inherent property of the beta-glucosidase enzyme  of CN102827891 (see, Wang et al. Appl Microbiol Biotechnol (2015), 99:9663-9674, Fig. 1, as evidential reference, see PTO892), wherein the beta-glucosidase derived from aspergillus niger as a catalyst, which can be used for preparing the steviol by carrying out catalytic hydrolysis on the stevioside in single stevioside or stevia rebaudiana extract, which contains rebaudioside A, through temperature programming; the method has the advantages of being high in conversion rate and selectivity, and simple in separation and the enzyme activity loss can be reduced by the temperature programming reaction, so that the utilization rate of enzyme can be improved (abstract, para 11, and claims 1-5). The invention provides a new method for preparing the steviol, which is efficient and environment-friendly, wherein the beta-glucosidase derived from Aspergillus niger, and the protein, which cleaves beta-1,2-glycosidic bond recited in claim 1, part (b), which requires the protein having 77 amino acid residues deletion of SEQ ID NO: 3 (861 amino acid residues long), and thus, 77 amino acid residues deleted protein would be 91.05% identical to SEQ ID NO: 3, and the protein derived from A. niger is 80.2% identical to SEQ ID NO: 3 (see, see, sequence alignment of UniProt Accession Number G3YDY8, created on 12/14/2011 as evidential reference, see sequence as NPL in PTO892 ), wherein the protein of CN102827891 inherently comprises signal peptide from amino acid residue 1 to 19 (see, UniProt Accession Number G3YDY8 sequence, see below in underlined and bold).  
Claim 5 is included in this rejection because beta-glucosidase enzyme of CN102827891 hydrolyzes stevioside and   rebaudioside A having beta-1,2-glucoside bond, and thus, stevioside and   rebaudioside A inherently will not have unbranched beta-1,2-glucoside bond. 
(A):
RESULT 33
G3YDY8_ASPNA
ID   G3YDY8_ASPNA            Unreviewed;       860 AA.
AC   G3YDY8;
DT   14-DEC-2011, integrated into UniProtKB/TrEMBL.
DT   14-DEC-2011, sequence version 1.
DT   16-JAN-2019, entry version 38.
DE   RecName: Full=Beta-glucosidase {ECO:0000256|RuleBase:RU361161};
DE            EC=3.2.1.21 {ECO:0000256|RuleBase:RU361161};
GN   Name=bglA {ECO:0000313|EMBL:EHA19005.1};
GN   ORFNames=ASPNIDRAFT_56782 {ECO:0000313|EMBL:EHA19005.1};
OS   Aspergillus niger (strain ATCC 1015 / CBS 113.46 / FGSC A1144 / LSHB
OS   Ac4 / NCTC 3858a / NRRL 328 / USDA 3528.7).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Pezizomycotina; Eurotiomycetes;
OC   Eurotiomycetidae; Eurotiales; Aspergillaceae; Aspergillus.
OX   NCBI_TaxID=380704 {ECO:0000313|EMBL:EHA19005.1, ECO:0000313|Proteomes:UP000009038};
RN   [1] {ECO:0000313|EMBL:EHA19005.1, ECO:0000313|Proteomes:UP000009038}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 1015 / CBS 113.46 / FGSC A1144 / LSHB Ac4 / NCTC 3858a /
RC   NRRL 328 / USDA 3528.7 {ECO:0000313|Proteomes:UP000009038};
RX   PubMed=21543515; DOI=10.1101/gr.112169.110;
RA   Andersen M.R., Salazar M.P., Schaap P.J., van de Vondervoort P.J.,
RA   Culley D., Thykaer J., Frisvad J.C., Nielsen K.F., Albang R.,
RA   Albermann K., Berka R.M., Braus G.H., Braus-Stromeyer S.A.,
RA   Corrochano L.M., Dai Z., van Dijck P.W., Hofmann G., Lasure L.L.,
RA   Magnuson J.K., Menke H., Meijer M., Meijer S.L., Nielsen J.B.,
RA   Nielsen M.L., van Ooyen A.J., Pel H.J., Poulsen L., Samson R.A.,
RA   Stam H., Tsang A., van den Brink J.M., Atkins A., Aerts A.,
RA   Shapiro H., Pangilinan J., Salamov A., Lou Y., Lindquist E., Lucas S.,
RA   Grimwood J., Grigoriev I.V., Kubicek C.P., Martinez D., van Peij N.N.,
RA   Roubos J.A., Nielsen J., Baker S.E.;
RT   "Comparative genomics of citric-acid-producing Aspergillus niger ATCC
RT   1015 versus enzyme-producing CBS 513.88.";
RL   Genome Res. 21:885-897(2011).
CC   -!- CATALYTIC ACTIVITY:
CC       Reaction=Hydrolysis of terminal, non-reducing beta-D-glucosyl
CC         residues with release of beta-D-glucose.; EC=3.2.1.21;
CC         Evidence={ECO:0000256|RuleBase:RU361161};
CC   -!- PATHWAY: Glycan metabolism; cellulose degradation.
CC       {ECO:0000256|RuleBase:RU361161}.
CC   -!- SIMILARITY: Belongs to the glycosyl hydrolase 3 family.
CC       {ECO:0000256|RuleBase:RU361161}.
CC   -!- CAUTION: The sequence shown here is derived from an
CC       EMBL/GenBank/DDBJ whole genome shotgun (WGS) entry which is
CC       preliminary data. {ECO:0000313|EMBL:EHA19005.1}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; ACJE01000020; EHA19005.1; -; Genomic_DNA.
DR   SMR; G3YDY8; -.
DR   EnsemblFungi; EHA19005; EHA19005; ASPNIDRAFT_56782.
DR   UniPathway; UPA00696; -.
DR   Proteomes; UP000009038; Unassembled WGS sequence.
DR   GO; GO:0008422; F:beta-glucosidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0102483; F:scopolin beta-glucosidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0030245; P:cellulose catabolic process; IEA:UniProtKB-UniPathway.
DR   Gene3D; 2.60.40.10; -; 1.
DR   Gene3D; 3.20.20.300; -; 1.
DR   Gene3D; 3.40.50.1700; -; 1.
DR   InterPro; IPR026891; Fn3-like.
DR   InterPro; IPR019800; Glyco_hydro_3_AS.
DR   InterPro; IPR002772; Glyco_hydro_3_C.
DR   InterPro; IPR036881; Glyco_hydro_3_C_sf.
DR   InterPro; IPR001764; Glyco_hydro_3_N.
DR   InterPro; IPR036962; Glyco_hydro_3_N_sf.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   InterPro; IPR013783; Ig-like_fold.
DR   Pfam; PF14310; Fn3-like; 1.
DR   Pfam; PF00933; Glyco_hydro_3; 1.
DR   Pfam; PF01915; Glyco_hydro_3_C; 1.
DR   PRINTS; PR00133; GLHYDRLASE3.
DR   SMART; SM01217; Fn3_like; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
DR   SUPFAM; SSF52279; SSF52279; 1.
DR   PROSITE; PS00775; GLYCOSYL_HYDROL_F3; 1.
PE   3: Inferred from homology;
KW   Carbohydrate metabolism {ECO:0000256|RuleBase:RU361161};
KW   Complete proteome {ECO:0000313|Proteomes:UP000009038};
KW   Glycosidase {ECO:0000256|RuleBase:RU361161};
KW   Hydrolase {ECO:0000256|RuleBase:RU361161,
KW   ECO:0000256|SAAS:SAAS00872114};
KW   Polysaccharide degradation {ECO:0000256|RuleBase:RU361161};
KW   Reference proteome {ECO:0000313|Proteomes:UP000009038};
KW   Signal {ECO:0000256|SAM:SignalP}.
FT   SIGNAL        1     19       {ECO:0000256|SAM:SignalP}.
FT   CHAIN        20    860       Beta-glucosidase. {ECO:0000256|SAM:
FT                                SignalP}.
FT                                /FTId=PRO_5003460647.
FT   DOMAIN      779    847       Fn3_like. {ECO:0000259|SMART:SM01217}.
SQ   SEQUENCE   860 AA;  93285 MW;  E4D8B22BA7783ED7 CRC64;

  Query Match             80.2%;  Score 3683.5;  DB 11;  Length 860;
  Best Local Similarity   78.0%;  
  Matches  669;  Conservative   89;  Mismatches   99;  Indels    1;  Gaps    1;

Qy          1 MKLGWIEVAALAAASVVSAKDDLAYSPPFYPSPWADGQGEWAEVYKRAVDIVSQMTLTEK 60
              |:   ||  || | |: || |:||||||:||||||:|||:||| |:||||||||||| ||
Db          1 MRFTLIEAVALTAVSLASA-DELAYSPPYYPSPWANGQGDWAEAYQRAVDIVSQMTLAEK 59

Qy         61 VNLTTGTGWQLERCVGQTGSVPRLNIPSLCLQDSPLGIRFSDYNSAFPAGVNVAATWDKT 120
              |||||||||:|| |||||| |||| || :| ||||||:| ||||||||||||||||||| 
Db         60 VNLTTGTGWELELCVGQTGGVPRLGIPGMCAQDSPLGVRDSDYNSAFPAGVNVAATWDKN 119

Qy        121 LAYLRGQAMGEEFSDKGIDVQLGPAAGPLGAHPDGGRNWEGFSPDPALTGVLFAETIKGI 180
              ||||||||||:|||||| |:||||||||||  ||||||||||||||||:|||||||||||
Db        120 LAYLRGQAMGQEFSDKGADIQLGPAAGPLGRSPDGGRNWEGFSPDPALSGVLFAETIKGI 179

Qy        181 QDAGVIATAKHYIMNEQEHFRQQPEAAGYGFNVSDSLSSNVDDKTMHELYLWPFADAVRA 240
              |||||:|||||||  ||||||| ||| |||||:::| |:|:||||||||||||||||:||
Db        180 QDAGVVATAKHYIAYEQEHFRQAPEAQGYGFNITESGSANLDDKTMHELYLWPFADAIRA 239

Qy        241 GVGAVMCSYNQINNSYGCENSETLNKLLKAELGFQGFVMSDWTAHHSGVGAALAGLDMSM 300
              | ||||||||||||||||:|| |||||||||||||||||||| |||:||  |||||||||
Db        240 GAGAVMCSYNQINNSYGCQNSYTLNKLLKAELGFQGFVMSDWAAHHAGVSGALAGLDMSM 299

Qy        301 PGDVTFDSGTSFWGANLTVGVLNGTIPQWRVDDMAVRIMAAYYKVGRDTKYTPPNFSSWT 360
              |||| :|||||:|| |||: |||||:||||||||||||||||||||||  :|||||||||
Db        300 PGDVDYDSGTSYWGTNLTISVLNGTVPQWRVDDMAVRIMAAYYKVGRDRLWTPPNFSSWT 359

Qy        361 RDEYGFAHNHVSEGAYERVNEFVDVQRDHADLIRRIGAQSTVLLKNKGALPLSRKEKLVA 420
              |||||| : :|||| ||:||:||:|||:|::||||||| ||||||| |||||: ||:|||
Db        360 RDEYGFKYYYVSEGPYEKVNQFVNVQRNHSELIRRIGADSTVLLKNDGALPLTGKERLVA 419

Qy        421 LLGEDAGSNSWGANGCDDRGCDNGTLAMAWGSGTANFPYLVTPEQAIQNEVLQGRGNVFA 480
              |:||||||| :||||| ||||||||||| |||||||||||||||||| ||||: :  || 
Db        420 LIGEDAGSNPYGANGCSDRGCDNGTLAMGWGSGTANFPYLVTPEQAISNEVLKNKNGVFT 479

Qy        481 VTDSWALDKIAAAARQASVSLVFVNSDSGEGYLSVDGNEGDRNNITLWKNGDNVVKTAAN 540
               ||:||:|:| | |: |||||||||:||||||::|||| ||| |:|||:|||||:| ||:
Db        480 ATDNWAIDQIEALAKTASVSLVFVNADSGEGYINVDGNLGDRRNLTLWRNGDNVIKAAAS 539

Qy        541 NCNNTVVIIHSVGPVLIDEWYDHPNVTGILWAGLPGQESGNSIADVLYGRVNPGAKSPFT 600
              |||||:||||||||||::||||:|||| ||| ||||||||||:|||||||||||||||||
Db        540 NCNNTIVIIHSVGPVLVNEWYDNPNVTAILWGGLPGQESGNSLADVLYGRVNPGAKSPFT 599

Qy        601 WGKTRESYGSPLVKDANNGNGAPQSDFTQGVFIDYRHFDKFNETPIYEFGYGLSYTTFEL 660
              ||||||:|   |  : |||||||| || :||||||| ||| |||||||||||||||||  
Db        600 WGKTREAYQDYLYTEPNNGNGAPQEDFVEGVFIDYRGFDKRNETPIYEFGYGLSYTTFNY 659

Qy        661 SDLHVQPLNASRYTPTSGMTEAAKNFGEIGDASEYVYPEGLERIHEFIYPWINSTDLKAS 720
              |:| |: |:|  | | || ||||  |||:|:||:|:||:||:|| :|||||:|||||:||
Db        660 SNLQVEVLSAPAYEPASGETEAAPTFGEVGNASDYLYPDGLQRITKFIYPWLNSTDLEAS 719

Qy        721 SDDSNYGWEDSKYIPEGATDGSAQPRLPASGGAGGNPGLYEDLFRVSVKVKNTGNVAGDE 780
              | |::|| : | |:||||||||||| ||| ||||||| ||::| |||| :|||| |||||
Db        720 SGDASYGQDASDYLPEGATDGSAQPILPAGGGAGGNPRLYDELIRVSVTIKNTGKVAGDE 779

Qy        781 VPQLYVSLGGPNEPKVVLRKFERIHLAPSQEAVWTTTLTRRDLANWDVSAQDWTVTPYPK 840
              |||||||||||||||:|||:|||| | ||:|  |:|||||||||||:|  ||| :| |||
Db        780 VPQLYVSLGGPNEPKIVLRQFERITLQPSEETQWSTTLTRRDLANWNVETQDWEITSYPK 839

Qy        841 TIYVGNSSRKLPLQASLP 858
               ::||:|||||||:||||
Db        840 MVFVGSSSRKLPLRASLP 857

Because the beta-glucosidase enzyme and substrate stevioside and   rebaudioside A having beta-1,2-glucoside bond of the claimed invention and that of beta-glucosidase enzyme and substrate stevioside and   rebaudioside A having beta-1,2-glucoside bond of the reference is one and the same, Examiner takes the position that the hydrolysis of beta-1,2-glucoside bond is the inherent property of the beta-glucosidase enzyme of CN102827891. Since the Office does not have the facilities for examining and comparing applicants' enzyme and substrates for producing steviol by the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed product (enzyme and substrates) and the product of the prior art (enzyme and substrates). See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
CN102827891 A does not teach a beta-glucosidase enzyme, which is 90% or more identical to SEQ ID NO: 3 or having maximum 77amino acids deleted sequence compared to SEQ ID NO: 3 comprises a beta-glucosidase from Aspergillus oryzae, and secretory signal peptide of SEQ ID NO: 28 (for claim 3).
However, GenBank Accession No. XP_001816831.1 teach a beta-glucosidase A enzyme from Aspergillus oryzae RIB40, which is 100% identical to SEQ ID NO: 3 of the instant application (see, sequence alignment below, (B), which contains signal peptide from amino acids 1-19 (see, the underlined description of GenBank Accession No. XP_001816831.1), which is 100% identical to SEQ ID NO: 28 of the instant application (C).
(B):
DR   RefSeq; XP_001816831.1; XM_001816779.2.
DR   PDB; 5FJJ; X-ray; 1.95 A; A/B/C/D=20-861.
DR   PDBsum; 5FJJ; -.
DR   SMR; Q2UUD6; -.
DR   CAZy; GH3; Glycoside Hydrolase Family 3.
DR   EnsemblFungi; BAE54829; BAE54829; AO090009000356.
DR   GeneID; 5988761; -.
DR   KEGG; aor:AO090009000356; -.
DR   HOGENOM; HOG000031215; -.
DR   KO; K05349; -.
DR   OMA; MSDWQAQ; -.
DR   BRENDA; 3.2.1.21; 522.
DR   UniPathway; UPA00696; -.
DR   Proteomes; UP000006564; Chromosome 1.
DR   GO; GO:0005576; C:extracellular region; IEA:UniProtKB-SubCell.
DR   GO; GO:0008422; F:beta-glucosidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0102483; F:scopolin beta-glucosidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0016052; P:carbohydrate catabolic process; IDA:AspGD.
DR   GO; GO:0030245; P:cellulose catabolic process; IEA:UniProtKB-UniPathway.
DR   PROSITE; PS00775; GLYCOSYL_HYDROL_F3; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Carbohydrate metabolism; Cellulose degradation;
KW   Complete proteome; Glycoprotein; Glycosidase; Hydrolase;
KW   Polysaccharide degradation; Reference proteome; Secreted; Signal.
FT   SIGNAL        1     19       {ECO:0000255}.
FT   CHAIN        20    861       Probable beta-glucosidase A.
FT                                /FTId=PRO_0000394097.
FT   ACT_SITE    281    281       {ECO:0000250}.
FT   CARBOHYD     62     62       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    212    212       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    253    253       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    316    316       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    323    323       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    355    355       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    443    443       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    524    524       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    543    543       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    565    565       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    669    669       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    713    713       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    846    846       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
SQ   SEQUENCE   861 AA;  93415 MW;  867B9B1DC8301DDA CRC64;

  Query Match             100.0%;  Score 4594;  DB 1;  Length 861;
  Best Local Similarity   100.0%;  
  Matches  861;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKLGWIEVAALAAASVVSAKDDLAYSPPFYPSPWADGQGEWAEVYKRAVDIVSQMTLTEK 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKLGWIEVAALAAASVVSAKDDLAYSPPFYPSPWADGQGEWAEVYKRAVDIVSQMTLTEK 60

Qy         61 VNLTTGTGWQLERCVGQTGSVPRLNIPSLCLQDSPLGIRFSDYNSAFPAGVNVAATWDKT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VNLTTGTGWQLERCVGQTGSVPRLNIPSLCLQDSPLGIRFSDYNSAFPAGVNVAATWDKT 120

Qy        121 LAYLRGQAMGEEFSDKGIDVQLGPAAGPLGAHPDGGRNWEGFSPDPALTGVLFAETIKGI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LAYLRGQAMGEEFSDKGIDVQLGPAAGPLGAHPDGGRNWEGFSPDPALTGVLFAETIKGI 180

Qy        181 QDAGVIATAKHYIMNEQEHFRQQPEAAGYGFNVSDSLSSNVDDKTMHELYLWPFADAVRA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QDAGVIATAKHYIMNEQEHFRQQPEAAGYGFNVSDSLSSNVDDKTMHELYLWPFADAVRA 240

Qy        241 GVGAVMCSYNQINNSYGCENSETLNKLLKAELGFQGFVMSDWTAHHSGVGAALAGLDMSM 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GVGAVMCSYNQINNSYGCENSETLNKLLKAELGFQGFVMSDWTAHHSGVGAALAGLDMSM 300

Qy        301 PGDVTFDSGTSFWGANLTVGVLNGTIPQWRVDDMAVRIMAAYYKVGRDTKYTPPNFSSWT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 PGDVTFDSGTSFWGANLTVGVLNGTIPQWRVDDMAVRIMAAYYKVGRDTKYTPPNFSSWT 360

Qy        361 RDEYGFAHNHVSEGAYERVNEFVDVQRDHADLIRRIGAQSTVLLKNKGALPLSRKEKLVA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 RDEYGFAHNHVSEGAYERVNEFVDVQRDHADLIRRIGAQSTVLLKNKGALPLSRKEKLVA 420

Qy        421 LLGEDAGSNSWGANGCDDRGCDNGTLAMAWGSGTANFPYLVTPEQAIQNEVLQGRGNVFA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 LLGEDAGSNSWGANGCDDRGCDNGTLAMAWGSGTANFPYLVTPEQAIQNEVLQGRGNVFA 480

Qy        481 VTDSWALDKIAAAARQASVSLVFVNSDSGEGYLSVDGNEGDRNNITLWKNGDNVVKTAAN 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VTDSWALDKIAAAARQASVSLVFVNSDSGEGYLSVDGNEGDRNNITLWKNGDNVVKTAAN 540

Qy        541 NCNNTVVIIHSVGPVLIDEWYDHPNVTGILWAGLPGQESGNSIADVLYGRVNPGAKSPFT 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 NCNNTVVIIHSVGPVLIDEWYDHPNVTGILWAGLPGQESGNSIADVLYGRVNPGAKSPFT 600

Qy        601 WGKTRESYGSPLVKDANNGNGAPQSDFTQGVFIDYRHFDKFNETPIYEFGYGLSYTTFEL 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 WGKTRESYGSPLVKDANNGNGAPQSDFTQGVFIDYRHFDKFNETPIYEFGYGLSYTTFEL 660

Qy        661 SDLHVQPLNASRYTPTSGMTEAAKNFGEIGDASEYVYPEGLERIHEFIYPWINSTDLKAS 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 SDLHVQPLNASRYTPTSGMTEAAKNFGEIGDASEYVYPEGLERIHEFIYPWINSTDLKAS 720

Qy        721 SDDSNYGWEDSKYIPEGATDGSAQPRLPASGGAGGNPGLYEDLFRVSVKVKNTGNVAGDE 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 SDDSNYGWEDSKYIPEGATDGSAQPRLPASGGAGGNPGLYEDLFRVSVKVKNTGNVAGDE 780

Qy        781 VPQLYVSLGGPNEPKVVLRKFERIHLAPSQEAVWTTTLTRRDLANWDVSAQDWTVTPYPK 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        781 VPQLYVSLGGPNEPKVVLRKFERIHLAPSQEAVWTTTLTRRDLANWDVSAQDWTVTPYPK 840

Qy        841 TIYVGNSSRKLPLQASLPKAQ 861
              |||||||||||||||||||||
Db        841 TIYVGNSSRKLPLQASLPKAQ 861

Regarding, Claim 3, GenBank Accession No. XP_001816831.1 teaches a secretory signal peptide, which is 100% identical to SEQ ID NO: 28 of the instant application, and that is derived from Aspergillus oryzae (see, sequence alignment below, which is amino acid residue 1 to 19 of the beta-glucosidase protein).
(C):
DR   RefSeq; XP_001816831.1; XM_001816779.2.
DR   PDB; 5FJJ; X-ray; 1.95 A; A/B/C/D=20-861.
DR   PDBsum; 5FJJ; -.
DR   SMR; Q2UUD6; -.
DR   CAZy; GH3; Glycoside Hydrolase Family 3.
DR   EnsemblFungi; BAE54829; BAE54829; AO090009000356.
DR   GeneID; 5988761; -.
DR   KEGG; aor:AO090009000356; -.
DR   HOGENOM; HOG000031215; -.
DR   KO; K05349; -.
DR   OMA; MSDWQAQ; -.
DR   BRENDA; 3.2.1.21; 522.
DR   UniPathway; UPA00696; -.
DR   Proteomes; UP000006564; Chromosome 1.
DR   GO; GO:0005576; C:extracellular region; IEA:UniProtKB-SubCell.
DR   GO; GO:0008422; F:beta-glucosidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0102483; F:scopolin beta-glucosidase activity; IEA:UniProtKB-EC.
DR   GO; GO:0016052; P:carbohydrate catabolic process; IDA:AspGD.
DR   GO; GO:0030245; P:cellulose catabolic process; IEA:UniProtKB-UniPathway.
DR   Gene3D; 2.60.40.10; -; 1.
DR   Gene3D; 3.20.20.300; -; 1.
DR   Gene3D; 3.40.50.1700; -; 1.
DR   InterPro; IPR026891; Fn3-like.
DR   InterPro; IPR019800; Glyco_hydro_3_AS.
DR   InterPro; IPR002772; Glyco_hydro_3_C.
DR   InterPro; IPR036881; Glyco_hydro_3_C_sf.
DR   InterPro; IPR001764; Glyco_hydro_3_N.
DR   InterPro; IPR036962; Glyco_hydro_3_N_sf.
DR   InterPro; IPR017853; Glycoside_hydrolase_SF.
DR   InterPro; IPR013783; Ig-like_fold.
DR   Pfam; PF14310; Fn3-like; 1.
DR   Pfam; PF00933; Glyco_hydro_3; 1.
DR   Pfam; PF01915; Glyco_hydro_3_C; 1.
DR   PRINTS; PR00133; GLHYDRLASE3.
DR   SMART; SM01217; Fn3_like; 1.
DR   SUPFAM; SSF51445; SSF51445; 1.
DR   SUPFAM; SSF52279; SSF52279; 1.
DR   PROSITE; PS00775; GLYCOSYL_HYDROL_F3; 1.
PE   1: Evidence at protein level;
KW   3D-structure; Carbohydrate metabolism; Cellulose degradation;
KW   Complete proteome; Glycoprotein; Glycosidase; Hydrolase;
KW   Polysaccharide degradation; Reference proteome; Secreted; Signal.
FT   SIGNAL        1     19       {ECO:0000255}.
FT   CHAIN        20    861       Probable beta-glucosidase A.
FT                                /FTId=PRO_0000394097.
FT   ACT_SITE    281    281       {ECO:0000250}.
FT   CARBOHYD     62     62       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    212    212       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    253    253       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    316    316       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    323    323       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    355    355       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    443    443       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    524    524       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    543    543       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    565    565       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    669    669       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    713    713       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
FT   CARBOHYD    846    846       N-linked (GlcNAc...) asparagine.
FT                                {ECO:0000255}.
SQ   SEQUENCE   861 AA;  93415 MW;  867B9B1DC8301DDA CRC64;

  Query Match             100.0%;  Score 88;  DB 1;  Length 861;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKLGWIEVAALAAASVVSA 19
              |||||||||||||||||||
Db       1 MKLGWIEVAALAAASVVSA 19


 Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of CN102827891 A and GenBank Accession No. XP_001816831.1 to substitute beta-glucosidase enzyme derived from Aspergillus niger with beta-glucosidase A enzyme derived from Aspergillus oryzae as taught by GenBank Accession No. XP_001816831.1, which also comprises signal sequence of SEQ ID NO: 28 of the instant application, and modify CN102827891 A to substitute beta-glucosidase enzyme with signal peptide of Aspergillus niger with beta-glucosidase enzyme with signal peptide from Aspergillus oryzae as taught by GenBank Accession No. XP_001816831.1 to secrete beta-glucosidase enzyme in the culture supernatant to use said beta-glucosidase enzyme for the production of steviol from stevioside as taught by CN102827891 A and using said secretory beta-glucosidase enzyme of GenBank Accession No. XP_001816831.1 to produce steviol glycoside to arrive the claimed invention.
The substitution of beta-glucosidase enzyme with signal peptide of Aspergillus niger with beta-glucosidase enzyme with signal peptide from Aspergillus oryzae is obvious because the two enzymes have identical activity (see KSR Int'l Co. V. Teleflex, Inc., No 04-1350, US Apr. 30, 2007). 
	One of ordinary skilled in the would have been motivated to use an aspergillus oryzae specific beta-glucosidase with signal peptide for secreting aspergillus oryzae specific beta-glucosidase, for producing steviol glycoside, a non-sugar sweetener, which is commercially, industrially, pharmaceutically and financially beneficial. Besides, Aspergillus oryzae is well known for using in brewing industry for producing Japanese sake, and a skilled artisan would be motivated to isolate beta-glucosidase from Aspergillus oryzae to see its effect on the production of steviol glycoside, which could be financially beneficial and beneficial on the Research and Development.
 One of ordinarily skilled artisan would have had a reasonable expectation of success because CN102827891 A could successfully produce steviol from stevioside using beta-glucosidase from Aspergillus oryzae.
Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Withdrawn-Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The previous rejection of Claims 1-5 under the judicially created doctrine of obviousness-type double patenting as being unpatentable over at least claims 1-13 of US patent 10415071 B2 (see, PTO-892) is withdrawn in view of filing of a TD and persuasive arguments. 

Maintained-Double Patenting Rejections (Provisional)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b

Previous rejection of Claims 1-5 under provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/303,849 (USPGPUB 20190203246), is maintained as discussed previously and for the following reasons.  
 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. 
Claims of the instant application are drawn to a method for producing a steviol glycoside having no unbranched β-1,2-glucoside bond, the method comprising reacting a protein selected from the group consisting of proteins (a) to (c) shown below with a steviol glycoside having at least one unbranched β-1,2-glucoside bond, thereby cleaving said unbranched β-1,2-glucoside bond: (a)    a protein comprising the amino acid sequence of SEQ ID NO: 3 or 4; (b)    a protein comprising an amino acid sequence wherein 1 to 77 amino acids have been deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 3 or 4, and having an activity to cleave an unbranched β-1,2-glucoside bond of a steviol glycoside; and (c)    a protein having an amino acid sequence having 90% or more sequence identity to the amino acid sequence of SEQ ID NO: 3 or 4, and having an activity to cleave an unbranched β-1,2-glucoside bond of a steviol glycoside, wherein the protein selected from the group consisting of the proteins (a) to (c) further comprises a secretory signal peptide, of claim 2, wherein the secretory signal peptide is a peptide consisting of the amino acid sequence set forth in any one of SEQ ID NOS: 28, 30, 32, 34, and 36, wherein the steviol glycoside having at least one unbranched β-1,2-glucoside bond is selected from rebaudioside D, rebaudioside E, stevioside, and steviolbioside, wherein the steviol glycoside having no unbranched β-1,2-glucoside bond is selected from rubusoside, rebaudioside A, and steviolmonoside.
The claims of the co-pending application are drawn to a method comprising reacting a protein selected from the group consisting of proteins (a) to (c) shown below with a first steviol glycoside (a)    a protein consisting of the amino acid sequence of SEQ ID NO: 2; (b)    a protein consisting of an amino acid sequence wherein 1 to 83 amino acids have been deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 2, and having an activity to hydrolyze at least one of glucoside bond at the 13 position, glucosyl ester bond at the 19 position, and glycoside bond (except for rhamnoside bond) within a side chain of the first steviol glycoside; and (c)    a protein having an amino acid sequence having a sequence identity of 90% or more to the amino acid sequence of SEQ ID NO: 2, and having an activity to hydrolyze at least one of glucoside bond at the 13 position, glucosyl ester bond at the 19 position, and glycoside bond (except for rhamnoside bond) within a side chain of the first steviol glycoside, wherein the first steviol glycoside is selected from the group consisting of steviolmonoside, steviol monoglucosyl ester, rubusoside, steviolbioside, stevioside, rebaudioside B, rebaudioside A, rebaudioside C, rebaudioside D, rebaudioside E, rebaudioside F, rebaudioside M, dulcoside A, steviol glycoside B, steviol glycoside C, and steviol glycoside D, wherein the second steviol glycoside is selected from the group consisting of steviolmonoside, steviolbioside, rebaudioside B, steviol glycoside A, steviol glycoside B, steviol glycoside C, and steviol glycoside D, wherein the reaction with the first steviol glycoside is performed in the presence of an organic solvent, wherein the organic solvent is acetonitrile, wherein a glucosyl ester bond at the 19 position or glycoside bond (except for rhamnoside bond) within a side chain at the 19 position of the first steviol glycoside is preferentially cleaved over glucoside bond at the 13 position or glycoside bond (except for rhamnoside bond) within a side chain at the 13 position thereof, wherein the first steviol glycoside is a steviol glycoside wherein a branched trisaccharide, disaccharide, or glucose monosaccharide is linked through glucoside bond to the 13 position, and/or a branched trisaccharide, disaccharide, or glucose monosaccharide is linked through a glucosyl ester bond to the 19 position, and (1)    glycoside bond (except for rhamnoside bond) within the disaccharide or the glucoside bond or glucosyl ester bond of the glucose monosaccharide is preferentially cleaved over the branched trisaccharide; (2)    is preferentially cleaved when xylose and glucose, or rhamnose and glucose are further linked to glucose linked to aglycone;  (3)    glycoside bond (except for rhamnoside bond) within the branched trisaccharide at the 19 position is preferentially cleaved over glycoside bond (except for rhamnoside bond) within the branched trisaccharide at the 13 position; (4)   glycoside bond (except for rhamnoside bond) within the branched trisaccharide or disaccharide at the 19 position and the glucosyl ester bond of the glucose monosaccharide at the 19 position is preferentially cleaved over glycoside bond (except for rhamnoside bond) within the disaccharide at the 13 position; and/or (5)    the glucosyl ester bond of the glucose monosaccharide at the 19 position is preferentially cleaved over the glucoside bond of the glucose monosaccharide at the 13 position, wherein the protein from a non-human transformed cell comprising a polynucleotide selected from the group consisting of polynucleotides (a) to (e) shown belopable of producing a first steviol glycoside and comprising
The above indicated claims of the reference US Co-pending application while not totally identical to the instant claims, are indeed method claim of a method for producing a steviol glycoside having no unbranched β-1,2-glucoside bond, the method comprising reacting a protein enzyme β -glucosidase selected from the group consisting of proteins (a) to (c) shown below with a steviol glycoside having at least one unbranched β-1,2-glucoside bond, thereby cleaving said unbranched β-1,2-glucoside bond: (a)    a protein comprising the amino acid sequence of SEQ ID NO: 3 or 4; (b)    a protein comprising an amino acid sequence wherein 1 to 77 amino acids have been deleted, substituted, inserted, and/or added in the amino acid sequence of SEQ ID NO: 3 or 4, and having an activity to cleave an unbranched β-1,2-glucoside bond of a steviol glycoside; and (c)    a protein having an amino acid sequence having 90% or more sequence identity to the amino acid sequence of SEQ ID NO: 3 or 4, and having an activity to cleave an unbranched β-1,2-glucoside bond of a steviol glycoside as claimed in the instant claims and as disclosed in the disclosure of the US Co-pending application using same β-glucosidase enzyme, which is 100% identical to SEQ ID NO: 3 or 4 of the instant application.. The portion of the specification (and the claims) in the reference patents, while drawn to the actual enzyme β -glucosidase used in making steviol glycoside with similar  scope as claims in the instant application, includes several embodiments that would anticipate the invention claimed in the instant application. Claims of the instant application listed above cannot be considered patentably distinct over claims of the reference US Co-pending application when there are specifically recited embodiments that would either anticipate to claims 1-5 of the instant application or alternatively render them obvious.  Alternatively, claims 1-5 cannot be considered patentably distinct over claims 1-19 of the reference co-pending application when there is specifically disclosed embodiment in the instant application that falls within the scope of claims  of 1-19 of copending Application No. 16/303,849 (USPGPUB 20190203246), i.e. there is substantially overlapping scope between the claimed invention and the teachings of the reference. One having ordinary skill in the art would have been motivated to do this because that embodiment is disclosed as being a preferred embodiment within the claims  1-19 of copending Application No. 16/303,849 (USPGPUB 20190203246). This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Arguments:
Applicants argue that because the nonstatutory double patenting rejection over U.S. Patent No. 10,415,071 is obviated by the terminal disclaimer filed concurrently with this response, this rejection is the only rejection remaining, and because this application was filed before copending Application No. 16/303,849, this rejection should be withdrawn and the application should be allowed See MPEP §804(1)(B)(1)(b):

    PNG
    media_image1.png
    142
    461
    media_image1.png
    Greyscale

Response:
This is not found persuasive because this is not the only rejection is pending at this time, but this Office action also has a new 103 rejection (see, above). However, when, all the rejections will be overcome, applicants request would be considered at that time. Therefore, the rejection is maintained.

Rejoinder:
Applicants request for rejoinder is noted. However, current claims of elected Group I are not allowable at this time. When Group I would be allowable, rejoinder request would be evaluated at that time.


Conclusion
Status of the claims:
Claims 1-5 are rejected.
  Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/08/2021 prompted the new ground(s) of rejection presented in this Office action.  
Applicants must respond to the objections/rejections in each of the sections in this Office action to be fully responsive in prosecution.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IQBAL H CHOWDHURY whose telephone number is (571)272-8137.  The examiner can normally be reached on M-F, at 9:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao, can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Iqbal H. Chowdhury, Primary Examiner
Art Unit 1656 (Recombinant Enzymes and Protein Crystallography)
US Patent and Trademark Office
Office Rm. REM 5A49 and Mailbox-REM3C70
Ph. (571)-272-8137 and Fax (571)-273-8137

/IQBAL H CHOWDHURY/
Primary Examiner, Art Unit 1656